ON MOTION
BRYSON, Circuit Judge.
ORDER
Bombardier Inc. et al. move for leave to intervene. Yamaha Hatsudoki Kabushiki Kaisha (doing business as Yamaha Motor Company, Ltd.) et. al., the International Trade Commission, and Bombardier move jointly and without opposition to voluntarily dismiss appeals 02-1075, -1196.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Bombardier’s motion to intervene is granted. The revised official caption is reflected above.
(2) The unopposed motion to dismiss is granted.
(3) All other pending motions are moot.
(4) All sides shall bear their own costs.